DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, the prior art of record does not anticipate or render obvious the limitations: “a socket housing having an insertion opening configured to connect with a plug of the motor vehicle component and a connection opening configured to connect the motor vehicle socket to a motor vehicle data network or vehicle electrical system, wherein the insertion opening can be sealingly closed off by a cover on the socket housing, wherein the data connector adapter is sealingly fixed within the socket housing, and wherein one of the two plug connection ends of the data connector adapter is accessible in the insertion opening, and the other of the two plug connection ends of the data connector adapter is accessible in the connection opening”, when combined with the rest of the limitations of claim 1.  Claim 1 is therefore allowable.
Claims 2-16 include all the limitations of claim 1 and are therefore also allowable.

With regard to claim 18, the prior art of record does not anticipate or render obvious the limitations: “wherein a third carrier body having a third dielectric constant ER3 is disposed in a region between different ones of the contact connection sections that connect one of the first contacts and one of the second contacts”, when combined with the rest of the limitations of claim 18.  Claim 18 is therefore allowable.

With regard to claim 19, the prior art of record does not anticipate or render obvious the limitations: “wherein the contact connection sections have, as a third or further carrier body, a circuit board on which the first contacts and the second contacts are contacted and fixed on different sides of the circuit board by circuit board connector sections, wherein conductor tracks are disposed on the circuit board for connecting in each case one of the first contacts to one of the second contacts, and wherein a contact shield electrically conductively connected to the plug shield is disposed on the circuit board around the conductor tracks connecting the contacts”, when combined with the rest of the limitations of claim 19.  Claim 19 is therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831